Citation Nr: 1813153	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  15-05 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral foot disorder, to include pes planus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from January 1956 to September 1960.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran initially submitted a claim of entitlement to service connection for bilateral pes planus.  During the appeal, however, he has contended that he has other disorders of the bilateral feet that are etiologically related to service.  Thus, the Board has broadened the Veteran's claim to include any foot disorder claimed to be etiologically related to service.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Although the Veteran initially requested a hearing, in a January 2016 submission, the Veteran notified VA that he no longer wished to have a Board hearing.  Thereafter, the Board remanded this claim in November 2016.  

Last, a January 2017 email documents that the Veteran informed a VA employee via telephone that he wished to withdraw his claim currently on appeal.  Because an appeal must be withdrawn in writing, a letter was sent to the Veteran in January 2017 with an attached form so the Veteran could formally indicate whether he wished to withdraw his appeal.  No response to this letter has been received from the Veteran.  Further, the Veteran's representative clearly expressed an intent to pursue the appeal in an October 2017 informal hearing presentation.  Thus, the Board will proceed with adjudicating the appeal.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).


FINDINGS OF FACT

1.  Pre-existing bilateral pes planus was not aggravated during service.    

2.  A bilateral foot disorder other than pes planus did not have onset in service and is not otherwise etiologically related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral pes planus have not been met. 38 U.S.C. §§ 1101, 1110, 1131 1153, 5107 (2014); 38 C.F.R. §§ 3.303, 3.306 (2017).

2.  The criteria for service connection for a bilateral foot disorder other than pes planus have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

First, neither the Veteran nor his representative has raised any issues with the duty to notify.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board")

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records are associated with the claims file.  The Veteran has not identified any additional available, outstanding pertinent records.  

The Veteran was afforded a VA examination in November 2011 for bilateral pes planus.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In the previous remands, the Board found that the record was inadequate for adjudication purposes and remanded the claim for further clarification.  In a January 2017 correspondence, a VA employee documented a telephone conversation with the Veteran in order to schedule the examination.  As documented in the introduction, the Veteran actually expressed that he no longer wished to pursue his claim.  An examination was not scheduled pursuant to the Veteran's request.  The Board finds that this is analogous to a claimant's failure to appear for a VA examination.  When a claimant fails to report without good cause for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record. 38 C.F.R. § 3.655(a), (b) (2017).

An examination has not been provided for any other diagnosed foot disorder.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C. § 5103A(d) (2014); 38 C.F.R. § 3.159(c)(4) (2017).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  Here, as discussed further below, the Veteran has present foot disorders other than pes planus.  Further, the Veteran received arch supports on two separate occasions during his service, and such treatment could be construed as an in-service event.  However, there is no indication that any foot disorder other than pes planus may be associated the in-service event.  That is, no competent evidence has been received to suggest that the Veteran's current foot disorders had onset in or are otherwise related to his military service.  The Board will note the Veteran's statements asserting such a relationship.  However, also noted below, these statements are not competent medical evidence of a nexus.  Thus, even though the third McLendon establishes a low threshold, the evidence is not enough to trigger VA's duty to assist by providing an examination for these claims.  Regardless, any information expected to assist in this determination would have been elicited at the rescheduled examination.  

The Board also finds that there has been compliance with the prior November 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  

II.  Service Connection

The Veteran contends that he has bilateral pes planus that was noted to have existed upon entrance to active service, and was made worse by his active service.  In a December 2011 statement, the Veteran also contended that he had a series of foot disorders that were caused by his service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2014); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

Where defects, infirmities, or disorders are noted in an examination report at entrance into service, the Veteran is not presumed sound and service connection is warranted only if a disorder is aggravated by active service. 38 U.S.C. §§ 1111, 1153; 38 C.F.R. § 3.306(a).  Where there is an increase in disability during service, the disability is considered aggravated, unless the increase is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  VA may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition. Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004).

The Veteran's January 1956 enlistment examination shows a diagnosis of pes planus, level two.  Because pes planus was diagnosed at the enlistment examination, the Veteran's pes planus pre-existed service.  See 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  To establish entitlement to compensation, thus, the Veteran must show that his pes planus, which existed prior to service, was aggravated during service.  

For all remaining foot disorders diagnosed during the pendency of this appeal, service connection on a direct basis will be considered.  

	Factual History

As noted above, the Veteran's January 1956 enlistment examination shows a diagnosis of pes planus, level two.  At his August 1960 separation examination, the Veteran was noted to have second degree bilateral pes planus with inversion.  A September 1956 treatment note documents the Veteran receiving arch supports for both feet.  Another December 1957 service note documents the Veteran receiving arch supports.  

Post-service, VA records show a history of bilateral foot disorders and treatment.  A November 2010 VA treatment records documents a past medical history of a bunionectomy in 1993.  The same treatment record shows the Veteran's complaints of pain in the right third and fourth toes for many months.  Walking also resulted in pain in the fifth toe.  The Veteran was assessed with hammer toe, neuroma in the right third digit, and pes planus.  His orthotics were adjusted and he received an injection to treat his foot pain.  

A November 2011 VA examination was conducted.  The diagnosis was bilateral pes planus.  The examiner reviewed the Veteran's records, noting the in-service history that is discussed above.  Post-service, the Veteran had worked as a product line mechanic for 28 years.  In 1988, he developed severe foot pain in the metatarsophalangeal joint of the right toe.  Surgery was performed with implantation of a plastic prosthesis in the joint.  The Veteran reported undergoing another surgery in 1997 for left-sided hammertoes.  The Veteran had developed present bilateral trigger toes.  He reported that the tips of his toes would touch the ground when he walked, producing severe pain.  The examiner concluded that based upon a review of the claims file, it was less likely than not that the Veteran's bilateral pes planus was aggravated by military service.  In a March 2012 addendum, the same opinion was rendered.  

In a statement dated in December 2011, the Veteran reported that because of service related injuries, he had a series of foot problems, including a total Silastic implant to his right toe.  He also expressed his belief that he had a serious case of onychomycosis.  Other foot conditions mentioned included a bunion operation in 1993 and a hammer toe operation in 1997. 

In a December 2011 letter from the Veteran's previous private treatment provider, the Veteran was documented to have hallux limitus with degenerative joint disease, first metatarsal phalangeal joint, right foot, onychomycosis, and a previous treatment history of total Silastic implant and arthroplasty of the first metatarsal phalangeal right foot in September 1987.  A December 2011 private medical record noted diagnoses of hammer toe, symptomatic, and congenital pes planus.  The Veteran was scheduled for a third right hammertoe repair at that time.  

Additional VA treatment records do not document records of treatment or information that is relevant to the instant appeal.  

	Analysis

After a thorough review of the record, the Board finds that service connection is not warranted for a foot disorder.  In providing the following analysis, the Board stresses that the Veteran indicated that he would not report for a VA examination scheduled on remand.  Thus, the Board must adjudicate the appeal based on the evidence of record.  38 C.F.R. § 3.655.

Initially, the Board notes that the Veteran has received the following diagnoses during the appeal period: 1) bilateral pes planus; 2) a history of bunions; 3) hammer toes; 4) trigger toes; 5) neuroma; 6) onychomycosis; 7) and hallux limitus with degenerative joint disease in the right foot.  Thus, the present disability element of service connection is met for these conditions.

However, for the following reasons, the Board finds that service connection is not warranted for any claimed foot disorder.

First, the Board finds that pre-existing bilateral pes planus was not aggravated beyond the natural progression of the disorder during service.  Simply put, the evidence does not show that pre-existing bilateral pes planus was aggravated during the Veteran's service.  The January 1956 enlistment physical showed bilateral pes planus, level two.  The August 1960 separation physical showed second degree bilateral pes planus with inversion.  The terminology is different, but the Board finds that this alone is not a basis for a finding of aggravation.  

The November 2011 VA examiner concluded that the pre-existing pes planus was not aggravated during service.  As there is no rationale provided for this opinion or the duplicative March 2012 addendum opinion, the opinion is of limited probative value.  The evidence in favor of the Veteran's claim, however, is also similarly limited.  To the extent the Veteran has stated that his bilateral pes planus was aggravated in service, the Board finds that his statements are not competent.  Although it is error to categorically reject a lay person as competent in a matter such as this, not all such questions are subject to non-expert opinion.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a medical opinion depends on the facts of the particular case. "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  But here, establishing that an underlying pathology, pes planus, was permanently worsened over the course of his military service fifty years earlier, is not something that is capable of lay observation, and is clearly distinguishable from identifying ringing in the ears, a broken leg, or varicose veins.  See Jandreau, 492 F.3d at 1377; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002). 

In short, the competent evidence of record does not demonstrate that bilateral pes planus, which pre-existed the Veteran's service, was aggravated beyond its normal progression during service.  Absent such a showing, the award of service connection on the basis of aggravation is not warranted.  

Second, the Board finds that the evidence is against a finding that any other bilateral foot disorder is etiologically related to the Veteran's military service.  As discussed in the section addressing VA's duty to assist the Veteran in providing the examination, the Board found above that such duty was not triggered because there was no indication that a bilateral foot disorder may be associated with an in-service injury or event.  The earliest indication of record that the Veteran had a foot disorder was documented in the December 2011 from the Veteran's previous private treatment provider, who noted that the Veteran had a prior history of undergoing a total Silastic implant arthroplasty on the first metatarsal phalangeal of the right foot.  The letter indicated that the Veteran had not been seen by that provider since 1991.  This surgery occurred more than 27 years following the Veteran's separation from military service, and the evidence does not suggest that any foot disorder then diagnosed thereafter is etiologically related to the Veteran's service.  

Again, the Board has considered the Veteran's statements asserting such a nexus.  However, linking his foot disorders to military service is clearly distinguishable from something identifiable like ringing in the ears, a broken leg, or varicose veins.  

Therefore, the Board finds that service connection for a bilateral foot disorder, to include bilateral pes planus, a history of bunions, hammer toes, trigger toes, neuroma, onychomycosis, and hallux limitus with degenerative joint disease in the right foot, is not warranted on any theory of entitlement.  There is no reasonable doubt to be resolved in this matter. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a bilateral foot disorder is denied.  




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


